ORIGINAL                                             04/17/2020



                                                                                Case Number: DA 20-0047




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No.DA 20-0047

 WILLIAM H.PAYNE,                                GRANT OF EXTENSION OF
       Appellant,                               TIME TO FILE APPELLANT'S
                                                     OPENING BRIEF
     vs.


CHARLENE G.PAYNE,
      Appellee.

      Pursuant to authority granted under Mont. R. App.P. 26(1),the Appellant is

given an extension oftime until Thursday, June 4,2020 to prepare, file, and serve

Appellant's opening brief.

      DATED this          day of April, 2020.



                                OWEN GREENWOOD
                               Clerk ofthe Supreme Court




c:    Charming J. Hartelius, chartelius@aol.com
c:    Penni L. Chisholm, penni@chisholmlawfum.com